 J-WOOD/A TAPPAN DIVISIONJ-Wood/A Tappan Division and AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC. Case 6-CA-14590February 19, 1982BY MEMBERS FANNING, JENKINS, ANDZIMMERMANDECISION AND ORDERUpon a charge filed on May 22, 1981, by Amal-gamated Clothing and Textile Workers Union,AFL-CIO-CLC, herein called the Union, and dulyserved on J-Wood/A Tappan Division, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 6, issued a complaint on June 17,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 24,1981, following a Board election in Case 6-RC-8788, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about May 5, 1981, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 26, 1981, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On September 8, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September14, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. On Septem-ber 28, 1981, Respondent filed a response to theNotice To Show Cause.i Official notice is taken of the record in the representation proceed-ing, Case 6-RC-8788, as the term "record" is defined in Secs. 102 h68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Elecrosystems. Inc., 166 NLRB 938 (1967), enfd 388 F2d 683 (4thCir. 1968). Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Inlerfype Co. 5 Pene(llo, 269 F Supp 571(D.C Va. 1967); Folletl Corp., 164 NLRB H 37 (1967), enfd 397 F 2d 91(7th Cir 1968); Sec 9(d) of the NLRA. as amendedPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe complaint alleges violations of Section8(a)(1) and (5) of the Act by Respondent's refusalto bargain with the Union, since May 5, 1981, onall issues affecting the wages, hours, and otherterms and conditions of employment of the em-ployees in the unit found appropriate, and by its re-fusal to furnish information requested by the Unionfor the purposes of bargaining.In its answer to the complaint and response tothe Notice To Show Cause, Respondent admits therefusal to bargain and the refusal to provide the re-quested information but contends that it was notrequired to do either because the Union's certifica-tion in the underlying representation case is invalid.Thus, Respondent contends that the election heldon August 8, 1980, should have been set aside be-cause of threats of reprisals by the Union's insideorganizers and because of material misrepresenta-tions in a letter distributed to employees by theUnion. In the alternative, Respondent contendsthat a hearing should be conducted on mattersraised by its objections.A review of the record reveals that, pursuant toa Stipulation for Certification Upon Consent Elec-tion in Case 6-RC-8788, an election was held onAugust 8, 1980, in the appropriate unit. The tallywas 32 for, and 31 against, the Union. There wereno challenged ballots. Thereafter, Respondent filedtimely objections to the election. On December 3,1980, the Regional Director for Region 6 issued hisReport and Recommendation on Objections inwhich he recommended that the objections beoverruled, and that a certification of representativebe issued. Respondent filed exceptions to the Re-gional Director's Report and Recommendation onObjections with the Board. On March 24, 1981, theBoard issued its Decision and Certification of Rep-resentative (not reported in volumes of Board De-cisions) in which it adopted the Regional Direc-tor's findings and recommendations.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2See Pittrhurs,'h Pluate (Gla (Co \ V I..R .313 U S 146. 162 I 1),i ):Rules and Regul.ltion, {If the Bliard Sec, 10(2 67(0) and 10(2 61(l260 NLRB No. 42283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll issues raised by Respondent in connectionwith the validity of the Certification of Representa-tive were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.:'We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding in connection with therefusal-to-bargain allegations. Accordingly, wegrant the Motion for Summary Judgment.In addition to its refusal to bargain, Respondentalso refused to provide information requested bythe Union which the Union deemed necessary andrelevant for the purpose of collective bargaining.4The Board has long held with court approval thatthe collective-bargaining duties imposed on an em-ployer by Section 8(a)(5) of the Act include the ob-ligation to provide its employees' bargaining repre-sentative with information which is relevant andnecessary to collective bargaining.5We find thatthe information requested by the Union clearlyconstitutes information which has a direct bearingon the negotiation of wages, hours, and other termsand conditions of employment. As the informationsought clearly encompasses matters which are man-datory subjects of bargaining, it is precisely thattype of information which employers are requiredto provide to enable unions to bargain intelligentlyand fulfill their obligations as the selected repre-sentative of the employer's employees.6We there-a We note that Respondenl admits, in its response to the Notice IloShow Cause. that the affirmaivce defenses raised in Responden't i ans -cr"merely reiterate the issues which Respondellt raised in (Case 6 R(8788." and that "no new factual issues hase been raised" As to Respolidcnt's reliance on certairl circuit court decisions to support its request for ;hearing. we would point out that the Board adopted the Regional Direc-tor's report in Case 6 RC 8788 Ihat found, inter ali. thIat. even a;Isiumnirigthe alleged threats occurred, they would not he sufficient to set aside Iheelection4 The Union sought information tn acatioin schedules t lhe nuibtr ofholidays, shift differentials. employee seniorily and classifications, rtale ofpay of employees, jury duty makeup pay. funeral elea e pay. ilcenlivCsystems, osernime premiuns, anld sarious infoirmationrt i rle enlpioyeespension and insuranlce plains.In its answer Respondent conltends. generally, that the Union is "notentitled" II such information. Respondent did not chliallenge lie Ulion'right to the infornmation on grounds that it is not clev anlt or i oessirs ttcollective bargaining. hi its response to the Notice 1o Show at'l]e, Re-spondent says it has not admitted "that all of the inforrmlltion requestedby the Union is presumptively rcle alit to enlable the Union to perlomrn itscollective bargaining functions" Resptonderit does rlol holw cr, chal-lenge any specific item of information requested by the Unionil i] its April8, 1981, letter (ELxh A of the GCeneral Counsel's Motion for SuniliaryJudgment) nor explain why such informatiaol is not releiallt or tIecL earyto the Union's collective-bargaiiinig functlions5 A'L.R.B x. A.4cm Indurstrial C(., 385 US 432. 435 41ih (qh7)6 See Dyvnamic Maclhirne (o. 221 N RH 114t) (1975). arid cases ciltedtherein at fn. 14fore find that, by refusing to provide the informa-tion which was requested by the Union, Respond-ent has violated Section 8(a)(l) and (5) of the Act.Accordingly, we grant the Motion for SummaryJudgment on the refusal-to-provide-information al-legation.On the basis of the entire record, the Boardmakes the following:FINI)INGS OF FACT1. TIHE BUSINI SS OF RIESPONDFINTRespondent, a divison of Tappan Co., an Ohiocorporation with an office and place of business lo-cated in Milroy, Pennsylvania, has been engaged,at all times material herein, in the manufacture andnonretail sale of custom kitchen cabinets, bath-rooms vanities, and shelving. During the 12-monthperiod ending April 30, 1981, Respondent, in thecourse and conduct of its operations, sold andshipped from its Milroy, Pennsylvania, facilityproducts, goods, and materials valued in excess of$50,(00 directly to points outside the Common-wealth of Pennsylvania. During this same 12-monthperiod, Respondent, in the course and conduct ofits operations, also purchased and received at itsMilroy, Pennsylvania, facility products, goods, andmaterials valued in excess of $50,000 directly frompoints outside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. 'I HI. ABOR OR(;ANIZATI ION INVOI VI'I)Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. fillH UNFIAIR I.AHOR PRACT ICISA. 7he Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding truckdrivers, and group leaders em-ployed by Respondent at its J-Wood Divisionlocated in Milroy, Pennsylvania; excludingoffice clerical employees, watchmen and284 .J-W()OI)/A I A'PPAN DIVISIONguards, professional employees and supervisorsas defined in the Act.2. The certificationOn August 8, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 6, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton March 24, 1981, and the Union continues to besuch exclusive representative w ithin the meaning ofSection 9(a) of the Act.B. 1he Request To Bargain and RespondenrtsR fu/salCommencing on or about April 8, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 5, 1981, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMay 5, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE FFFECT+ OF: THE UNFAIR I.ABORPRACTICES UPON COMMF.RCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS O1 LAW1. J-Wood/A Tappan Division is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including truckdrivers, and group leaders employedby Respondent at its J-Wood Division located inMilroy, Pennsylvania, excluding office clerical em-ployees, w atchmen and guards, professional em-ployees and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since March 24, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about May 5, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about May 5, 1981, and atall times thereafter, to provide the above-namedlabor organization with the information requestedby it for the purposes of collective bargaining, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, J-Wood/A Tappan Division, Milroy, Pennsylvania,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees, in-cluding truckdrivers, and group leaders em-ployed by Respondent at its J-Wood Divisionlocated in Milroy, Pennsylvania; excludingoffice clerical employees, watchmen andguards, professional employees and supervisorsas defined in the Act.(b) By refusing to provide the above-namedlabor organization with information requested by itfor the purpose of collective bargaining.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, provide the above-named labororganization with information requested by it forthe purpose of collective bargaining.(c) Post at its Milroy, Pennsylvania, facilitycopies of the attached notice marked "Appendix."77 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT refuse to provide the above-named labor organization with information re-quested by it for the purpose of collective bar-gaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WIL 1i, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including truckdrivers, and group leadersemployed by Respondent at its J-Wood Di-vision located in Milroy, Pennsylvania; ex-cluding office clerical employees, watchmenand guards, professional employees and su-pervisors as defined in the Act.286 J-WOOD/A TAPPAN DIVISIONWE WILL, upon request, provide the above-named labor organization with information re-quested by it for the purpose of collective bar-gaining.J-WOOD/A TAPPAN DIVISION287